Exhibit 10.3

 

C&Co Europe Acquisition LLC

c/o Erica Delforno

The Bancorp

712 Fifth Avenue, 11th Floor

New York, NY 10019

 

March 10, 2017

 

Institutional Financial Markets, Inc.

2929 Arch Street, 17th Floor

Philadelphia, PA 19104-2868

 

Re:          Termination of Share Purchase Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Share Purchase Agreement by and between IFMI, LLC, a
Delaware limited liability company (“Seller”), and C&Co Europe Acquisition LLC,
a Delaware limited liability company (“Buyer”), dated August 19, 2014 (as
amended by that certain letter (the “First Extension”) from Seller to Buyer
dated March 26, 2015 and again by that certain letter (the “Second Extension”)
from Seller to Buyer dated June 30, 2015 (the “Agreement”). The transactions
contemplated by the Agreement have not been consummated and, as the Transaction
Deadline (as defined in the Agreement) has passed, Buyer desires to exercise its
right to terminate the Agreement in accordance with its terms.

 

Therefore, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows (the “Termination Agreement”):

 

1.              Pursuant to Section 9.1(b) of the Agreement, the Buyer hereby
terminates the Agreement, effective immediately (the “Termination Date”) and,
other than Article X of the Agreement which survives termination of the
Agreement, shall be of no further force or effect whatsoever. Neither party to
the Agreement shall have any further obligations under the Agreement and the
only remaining obligations of the parties with respect to the Agreement and the
transactions contemplated by the Agreement are as set forth, and/or provided
for, in this Termination Agreement.

 

2.              As a result of Buyer’s termination of the Agreement under
Section 1 of this Termination Agreement, and pursuant to Section 4 of the Second
Extension, (i) Daniel G. Cohen is obligated to  pay $600,000 (the “European Sale
Agreement Termination Fee”) to Seller in respect of a portion of the legal and
financial advisory fees and expenses incurred by Seller and the Special
Committee (as defined in the Agreement) (including fees paid by Seller to
members of the Special Committee) in connection with the transactions
contemplated by the Agreement since April 1, 2014 and (ii) the Employment
Agreement Amendment attached as Exhibit A to the Second Extension shall,
automatically and without further action by the parties, become effective. The
expense reimbursement and

 

--------------------------------------------------------------------------------


 

the effectiveness of the Employment Agreement Amendment shall be the exclusive
remedies of Seller for any breach of or failure to perform or comply with the
Agreement by Buyer, or any breach of or failure to perform or comply with the
Second Extension by Buyer or Daniel G. Cohen.  Daniel G. Cohen’s obligation to
pay the European Sale Agreement Termination Fee is hereby deemed to be offset in
full by Seller’s obligation to pay the $600,000 “Transaction Fee” payable by
Seller to DGC Family Fintech Trust pursuant to the Securities Purchase
Agreement, dated as of the date hereof, by and among Seller and DGC Family
Fintech trust, and solely for purposes of Article VI and Sections 7.3, 7.4, 7.5
and 7.6 thereof, Institutional Financial Markets, Inc.

 

3.              Buyer and Seller, each on behalf of itself and each of its
respective subsidiaries, controlled affiliates successors and assigns of each of
them does, to the fullest extent permitted by applicable law, hereby fully
release, forever discharge and covenant not to sue any other party, any of their
respective successors, subsidiaries, affiliates, assignees, representatives and
advisors, from and with respect to any and all liability, claims, rights,
actions, causes of actions, suits, liens, obligations, accounts, debts, demands,
agreements, promises, controversies, costs, charges, damages, expenses and fees
(including attorney’s, financial advisor’s or other fees), arising out of the
Agreement and/or the transaction contemplated by the Agreement.

 

[Signature page follows]

 

2

--------------------------------------------------------------------------------


 

Please evidence your agreement to the foregoing by executing this Termination
Agreement below, whereupon this Termination Agreement shall constitute a binding
obligation of each of the parties.

 

 

 

Very truly yours,

 

 

 

C&CO EUROPE ACQUISITION LLC

 

 

 

 

 

 

 

By:

/s/ Daniel G. Cohen

 

Name:

Daniel G. Cohen

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

/s/ Daniel G. Cohen

 

Daniel G. Cohen

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

IFMI, LLC

 

 

 

 

 

By:

/s/ Joseph W. Pooler, Jr.

 

 

Name:

Joseph W. Pooler, Jr.

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

 

--------------------------------------------------------------------------------